     Case 3:21-cv-00261-DJN Document 7 Filed 05/12/21 Page 1 of 2 PageID# 452




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

CELEBRATE VIRGINIA SOUTH HOLDING                             )
  COMPANY, LLC, et al.,                                      )
                                                             )
               Plaintiff,                                    )
v.                                                           ) Civil Action No. 3:21-cv-00261-DJN
                                                             )
CVAS PROPERTY MANAGEMENT, LLC, et al.,                       )
                                                             )
               Defendants.                                   )

                  DEFENDANTS’ MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE RESPONSIVE PLEADINGS

        Defendants, by counsel, move the Court for an extension time within which to file

responsive pleadings to the Complaint until and including June 9, 2021, on the ground that

existing obligations of counsel for defendants renders it necessary to obtain such an extension.

Counsel for plaintiffs has authorized counsel for defendants to represent that plaintiffs do not

object to the requested extension. A brief accompanying this motion is not required because the

time to respond to the Complaint has not expired.

                                      CVAS PROPERTY MANAGEMENT, LLC
                                      CELEBRATE VIRGINIA SOUTH, L.L.C.
                                      CVAS 2, LLC
                                      CVAS BOULEVARD, LLC
                                      CVAS PARKWAY, LLC
                                      SCH AT CELEBRATE VIRGINIA SOUTH, LLC
                                      THE COLLECTION AT CELEBRATE VIRGINIA
                                        SOUTH LLC
                                      CVAS PROPERTIES, LLC
                                      CVAS GROCERY, LLC
                                      RAPPAHANNOCK QUARRY WEST, L.L.C.
                                      CVA EXPO CENTER, LLC
                                      CELEBRATE VIRGINIA SOUTH
                                        OWNERS ASSOCIATION, INC.

                                      By          /s/ John K. Burke, Jr.
                                                       Of Counsel
  Case 3:21-cv-00261-DJN Document 7 Filed 05/12/21 Page 2 of 2 PageID# 453




John K. Burke, Jr. (VSB No. 16798)
J. K. BURKE LAW FIRM PLC
5600 Grove Avenue
Richmond, Virginia 23226
Telephone: (804) 835-5929
Facsimile: (804) 285-7779
John@BurkeLF.com

Thomas M. Wood, IV (Pro hac vice motion and application will be submitted)
NEUBERGER QUINN GIELEN RUBIN GIBBER P.A.
One South Street, 27th Floor
Baltimore, Maryland 21202
Telephone (410) 332-8523
Facsimile (410) 332-8564
tmw@nqgrg.com

              Counsel for Defendants


                                CERTIFICATE OF SERVICE


       I hereby certify that on May 11, 2021, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing to

the following counsel:

                                       Timothy C. Bass, Esq.
                                       Greenberg Traurig, LLP
                                       1750 Tysons Boulevard, Suite 1000
                                       McLean, VA 22102



                                                 /s/ John K. Burke, Jr.




                                                 2
